DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2019/0165218) in view of Costello et al (US 20110204233) and further in view of Costello et al. (US 20120160994, hereinafter Costello94).
Regarding claim 16, Nakai discloses that a light source device, comprising:
a substrate 10 including a board, an upper electrode layer (para. 0043);
a light emitting unit disposed on the upper electrode layer;
a frame 7 disposed on the substrate and arranged around an outer side of the light emitting unit 4;
a light permeable member 3 disposed on the frame 7 and covering the light emitting unit 1 (Fig 3); and
a metal shield 5 disposed on the substrate and covering an outer surface of the frame (Fig. 3).
Nakai fails to specify that a lower electrode layer, wherein the upper electrode layer and the lower electrode layer are respectively disposed on two opposite sides of the board, and are electrically coupled to each other and a metal shied including a main plate and a side plate extended around a perimeter of the main plate, disposed on the substrate and sleeved around an outer surface of the frame to exposed the light permeable member.
However, Costello suggests that a lower electrode layer 17, wherein the upper electrode layer (not shown) and the lower electrode layer are respectively disposed on two opposite sides of the board, and are electrically coupled to each other (para. 0008) and metal shield, includes a main plate and a side plate extended around a perimeter of the main plate 33, disposed on the substrate and covering an outer surface of the frame 52 to expose the light preamble member 27 or 28 (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakai with a lower electrode layer, wherein the upper electrode layer and the lower electrode layer are respectively disposed on two opposite sides of the board, and are electrically coupled to each other and metal shield, includes a main plate and a side plate extended around a perimeter of the main plate, disposed on the substrate and covering an outer surface of the frame to expose the light preamble member as taught by Costello in order to enhance external connection and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Nakai & Costello fails to teach a metal shield sleeved around an outer surface of the frame.
However, Costello94 suggests a metal shield sleeved around an outer surface of the frame (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakai & Costello with suggests a metal shield sleeved around an outer surface of the frame as taught by Costello94 in order to enhance variations of alternative manufacturing metal shields and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 17, Nakai, Costello, & Costello94 disclose that an outer surface of the side plate is flush with edges of the substrate (Fig. 4, Castello).
Reclaim 17, Nakai, Costello, & Costello94 disclose that an outer surface of the side plate is flush with edges of the substrate (Fig. 4, Castello). 
Reclaim 18, Nakai, Costello, & Costello94 disclose that an outer surface of the side plate is protruded from at least one edge of the substrate (Fig. 3 or 2). 
Reclaim 19, Nakai, Costello, & Costello94 disclose that a projected area defined by orthogonally projecting the side plate onto the substrate is located inside of four edges of the substrate (Fig. 4).
Allowable Subject Matter
Claims 1-15 are allowed (See office action filed on 3/24/2022 for Reasons for Allowance).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899